UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2222



DEVAKIRUBA J. HAYWOOD,

                                              Plaintiff - Appellant,

          versus


ELECTROLUX HOME PRODUCTS, INCORPORATED, Whites
Consolidated Industries WCI,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CA-
03-259-8-26AK)


Submitted:   February 2, 2005          Decided:     February 18, 2005


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devakiruba J. Haywood, Appellant Pro Se.         Charles Franklin
Thompson, Jr., Michael D. Malone, TALLEY, MALONE, THOMPSON &
GREGORY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Devakiruba J. Haywood appeals the district court’s order

granting summary judgment to the Defendant on her Title VII claim

of discrimination based on national origin. See 42 U.S.C. §§ 2000e

-2000e-17   (2000).    We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Haywood v. Electrolux Home Prods. Inc.,

No. CA-03-259-8-26AK (D.S.C. Aug. 25, 2004). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -